Title: To John Adams from Benjamin Stoddert, 12 July 1800
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 12th. July 1800

The Congress, after her very long detention at Norfolk, I have reason to hope will be ready to sail on the 15 ins.—to cruise a little while in those latitudes where the French Privateers have lately done most mischief—and then proceed to St. Domingo. The Insurgent too, will be ready to leave Baltimore about the same time, to cruise on the coast, & between the Coast and the Islands—The Chesapeak Capt. Barrow, has been on the Coast since the 12th June, & is now daily expected to arrive at New Castle, having charge of a large sum of money from Charleston, for the Bank of the United States—She will not be detained at New Castle, but will be dispatched immediately, to cruise between the United States & the West India Islands—The Brig Pickering has been employed in this service, ever since she last left Boston; she will also soon be at New Castle, for orders. I beleive it may be better to send her from thence to Guadaloupe.
The George Washington is loading at Philada. with Tribute for Algiers—the Portsmouth is gone to France—the Frigate United States and Schooner Experiment, are under repairs in Delaware—The Frigates President & New York, still remain at New York, not yet quite ready for sea—The list of all the other Vessels at foot will shew their stations, & when they may be expected to return to the United States.
I have the honor to be / with the highest respect & esteem / Sir Yr. most Obed. Servt.


Ben StoddertSt. Domingo StationShips NamesExpected homeConstitution16 July 1800Boston25 July 1800Genl. Greeneevery day.Herald18 Octr. "Augusta9 Decr.Trumbull25 Mar 1801Richmond26 Jany. "Norfolk20 May  "CongressConstellation20 Augt.HavannaGanges20 Decr.E IndiesEssex    St. Kitts StationPhilada.   28 Apl 1801Adams23 Apl.Jno Adams12 Novr. 1800Merrimack9 Feby 1801Connecticut21 Octr 1800Balto.26 Septr.Maryland

    

   16 Septr.Delaware14 ins—Patapoco29 Novr. 1800Eagle13 Augt.Scammel13 inst.Enterprize15 Decr.On the CoastWarren1 August at Norfolk





